Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Interview
In view of the foregoing instant office action, it is respectfully submitted that if Applicant has any questions or concerns with said instant office action, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “an excitation component” in claims 1, 6, 10, 14 ,16, 20, 21, 22 and 74 is a generic placeholder.
The limitation “an electronic hardware component” in claims 1, 6, 10 and 74 is a generic placeholder.
With regards to the limitation, an excitation component, the specification teaches that such a component could be “room light,” such as ambient, fluorescent or from a LED light source while simultaneously producing multiple different patterns of electromagnetic radiation at different wavelengths that vary in their time modulation, polarization, the physical location , pulsed and/or modulated, be any type of electromagnetic radiation (i.e., electromagnetic radiation of any wavelength) and may comprise one or more sources of electromagnetic radiation. See Page 14, Line 17 to Page 17, Line 29.
With regards to the limitation, an electronic hardware component, the specification teaches that such a component comprises circuitry or one or more processors. See Page 9, Lines 30 – 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. 
Applicant argues that 
1)    Heissenstein does not teach or suggest an electronic hardware component configured to produce a single image having the features recited in independent claims 1, 10 and 74. The features independent claims 1, 10, and 74 related to producing a single image having the claimed portions are not an obvious matter of design choice involving routine skill of the art, in contrast to the assertions of the Patent Office. 
2)   Heissenstein is non-analogous art with respect to the claimed invention. 
3)  One of ordinary skill in the art would not combine Heissenstein and Connally in the manner asserted by the Patent Office. In particular, as Heissenstein and Connally use quite different mechanisms (in some ways mutually exclusive) in an attempt to achieve different goals, those of skill in the art would not look to modify one with any features of the other.
The examiner respectfully disagrees. 
With regards to argument 1, Heissenstein teaches that the image sequences can be captured by using a single camera and repeating the excitation pulses and for each repetition of excitation pulses shifting the starting point of the image capturing, or by using multiple cameras, each with a different delayed/advanced image capture time [0045]. requirement for the compiling of the image sequences is that at the beginning of an imaging sequence, the point of time when the first image of an image sequence is taken and the raising edge of the first excitation pulse and the beginning of the Lock-in (rising edge of the excitation control pulse CP or the ON-pulse) are synchronized to be in coincidence with each other. Since the phase values of the images the first image of an image sequence are known the image sequences can be processed and stacked as in the cases of FIGS. 3 to 5 when compiling the resulting image sequence [0051] [0058] The control circuit according to FIG. 10 is preferred as the camera master circuit for providing the clock and, therefore, the beginning of an imaging sequence, the point of time when the first image of an image sequence is taken and the raising edge of the first excitation pulse and the beginning of the lock-in period are easily synchronized to be in coincidence with each other [0059] Heissenstein further teaches using one single image sequence [0087]. Additionally, Connally also discloses acquiring a single image [0137] and a single shot mode [0147] which complements and further strengthens the teachings of Heissenstein. As per the examiners understanding, the previous rejection still stands as proper since a single image with a plurality of portions corresponding to different portions of an emission time period, see above.
With regards to argument 2, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, Heissenstein discloses exciting emissive species and capturing image sequences by capturing the plural image sequences during successive excitation periods of the excitation pulses with the imaging frequency. Broadly speaking, Heissenstein teaches a method for a non-destructive and image forming examination of a sample employing time-resolved results. (Abstract)
Connally discloses a method for detecting and/or counting species in a sample, said species having been labelled with a fluorophore, said method comprising: [0082] placing the sample in a fluorescence detection system according to the present invention or a time resolved fluorescence microscope according to the present invention; [0083] exposing the sample to light from the light source; [0084] detecting fluorescence from the sample using the detector; and [0085] optionally determining a number of fluorescent entities in the sample. The step of exposing may comprise exposing the sample to light from a pulsed light source, and the step of detecting may comprise the steps of: [0086] waiting for a predetermined period after the end of a pulse from the light source; [0087] detecting fluorescence after the predetermined period; and [0088] stopping the detecting before commencement of the subsequent pulse from the light source. The predetermined period (the gate-delay) may be less than about 10 microseconds. The method may also comprise magnifying the fluorescence from the sample before detecting it. Broadly speaking, Connally also teaches a method image forming examination of a sample employing time-resolved results (Abstract) [0081].
With regards to argument 3, one of ordinary skill could have applied the known “improvement” technique such as that taught by (i.e., Connally teaches a detector is, for example, an electron multiplying CCD, with high gain on-chip amplification. A circuit (26) may be used to control a repeating cycle of (i) generation of a 20-200 microsecond UV. pulse; (ii) a gate delay of 1-5 microseconds; and (iii) a 10-800 microsecond detection period. This allows time-resolved-fluorescence-microscopy with real time or near real time operation [0014] [0018] [0053]) in the same way as (i.e., Heissenstein teaches image forming examination of a sample employing time-resolved results device [0012] [0039] [0042] [0066])  and the results would have been predictable to exploit the (comparatively) long lifetimes, times in order to comprise a detection system with improved sensitivity, so that infrequent events may be detected. The systems would preferably be relatively inexpensive.
Therefore, the claim would have been obvious to one skilled in the art at the time the invention was made to combine the teachings of Hessenstein and Connally because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art and the known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 10 – 22 and 74 - 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heissenstein et al. (US Pub. No. 2015/0355118 A1) in view of Connally et al. (US Pub. No. 2008/0265177 A1).
With regards to claim 1, Heissenstein discloses a system (Figures 1 and 3), comprising an excitation 4 component configured to excite an emissive species such that the emissive species produces a detectable non-steady-state emission during an emission time period [0012], wherein the emission time period is at least 10 nanoseconds [0044]; an image sensor 5 configured to detect at least a portion of the detectable non-steady-state emission [0039] [0044]; and an electronic hardware component configured to produce a single image comprising a first portion corresponding to a first portion of the emission time period and a second portion corresponding to a second portion of the emission time period [0042] [0066].
Heissenstein fails to expressly disclose wherein the excitation component is configured to emit electromagnetic radiation having a wavelength of greater than 10 nm and less than 740 nm. 
Connally discloses a fluorescence detection system (Figure 1) comprises a light source (22), dichroic mirror (32), excitation port (16), emission port (14), and a detector. The light source (22) is, for example, a pulsed ultraviolet LED, with a light emission that decays sufficiently rapidly to permit gated detection of fluorescence from a fluorescently-labelled species, at a time when it is distinguishable from autofluorescence. The detector is, for example, an electron multiplying CCD, with high gain on-chip amplification. A circuit (26) may be used to control a repeating cycle of (i) generation of a 20-200 microsecond UV. pulse; (ii) a gate delay of 1-5 microseconds; and (iii) a 10-800 microsecond detection period. This allows time-resolved-fluorescence-microscopy with real time or near real time operation.
In view of the utility, to permit detection of fluorescently-labelled species, at a time when it is distinguishable from autofluorescence, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Heissenstein with the teaching of Connally for the purpose of detecting fluorescence with a biological sample of the claimed light.
With regards to claim 2, Heissenstein discloses system as in any preceding claim 1, wherein the single image further comprises a third portion corresponding to a third portion of the emission time period [0042] [0044] (Figure 3).
With regards to claim 3, Heissenstein discloses the single image further comprises subsequent portions corresponding to multiple other portions of the emission time period [0042] [0044] (Figure 3).
With regards to claims 4, 5, and 7, Heissenstein discloses the claimed invention according to claims 1, 6 or 10, absent some degree of criticality the recitations that either the hardware component, the emissive species include a first portion of the emission time period is different from the second portion of the emission time period or wherein the first portion of the emission time period at least partially overlaps with the second portion of the emission time period is considered only an obvious matter of design choice involving routine skill of the art. The examiner takes Official Notice that these different emission time periods, having hardware associated with said emissions and sources configured to emit whit light are well known and conventional in the art.
 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Heissenstein to include samples and hardware with the claimed tags and emission time periods and relationships and white emitting sources, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to include these types for the purpose of differentiating a broad range of tags and applications.
With regards to claim 6 Heissenstein discloses system (Figures 1 and 3), comprising an excitation 4 component configured to expose an emissive species to non-steady-state electromagnetic radiation [0012] [0039]; an image sensor 5 configured to detect at least a portion of electromagnetic radiation emitted by the emissive species [0039]; and an electronic hardware component configured to produce a single image comprising at least a first image portion corresponding to emission of electromagnetic radiation by the emissive species at least at a first point in time, and a second image portion corresponding to emission of electromagnetic radiation by the emissive species at least at a second point in time [0042] [0066].
With regards to claim 10, Heissenstein discloses a system configured for identification of a characteristic of a surface [0012] extracting from the total image sequence an indication of the existence and depth distance of a heat flow velocity transition from a surface of the sample, is characterized by exciting the sample comprises applying heat pulses to the sample with a lock-in frequency), comprising: a surface associated with the article [0012] extracting from the total image sequence an indication of the existence and depth distance of a heat flow velocity transition from a surface of the sample [article]), wherein the surface comprises an emissive species, wherein the emissive species produces a detectable non-steady-state emission during an emission time period under a set of conditions [0012]. 
The method for a non-destructive, non-contacting and image forming examination of a sample by means of a heat flow thermography method where the examination consists of evaluating the presence of any gradients in heat flow velocity [variable non-steady-state emission] at respective depth distances from a surface of the sample, comprising exciting the sample by means of periodic heat pulses from at least one excitation source, and capturing thermal image sequences of a thermal flow originating from the heat pulses by at least one infrared camera, implementing relative time delays at between a starting point of imaging of the respective image sequences and a starting point of the periodic excitation [set conditions], combining all captured image sequences to a total image sequence in which all images are arranged in a correct time sequence, and extracting from the total image sequence an indication of the existence and depth distance of a heat flow velocity transition from a surface of the sample, is characterized by exciting the sample comprises applying heat pulses to the sample with a lock-in frequency), and wherein the emission time period is at least 10 nanoseconds [0044].
FIG. 3 schematically shows the timing of the sequentially capturing of three image sequences which have a delay of at each to the previous image sequence with a lock-in frequency of 50 Hz...6 images are available within two camera frames tl so that the total excitation period XP makes 20 ms); an excitation component configured to excite the emissive species under the set of conditions (FIG. 1 shows a first example for an apparatus for carrying out lock-in thermography measurements. A sample 1 is formed out of two layers where an upper layer 2 is located on a base layer 3. 
An excitation source 4, which may be a laser source, a LED-device or an electro-magnetic excitation device, operated with the lock-in frequency [set conditions] is used as an excitation source 4 with which the sample 1 to be examined is excited) such that the detectable non-steady-state emission, which varies over the image capture time period, is produced [0042] (1) exciting the sample by applying heat pulses to the sample with a lock-in frequency equal to or greater than one fourth of the imaging frequency of the camera for exciting the sample, (2) capturing plural thermal image sequences of a thermal flow originating from the heat pulses by at least one infrared camera by capturing the plural image sequences during successive excitation periods of the heat pulses with the imaging frequency); an image sensor configured to detect the detectable non-steady-state emission [0039].
 A camera 5 is directed to the sample 1 to take heat dependent images of the surface of the sample 1); and an electronic hardware component configured to convert the detected emission into a single image (4) combining all captured image sequences to a total image sequence in which all images are arranged in a correct time sequence) [0042], wherein the single image comprises a first portion corresponding to a first portion of the emission time period and a second portion corresponding to a second portion of the emission time period, and wherein a difference between a property of the first portion and the second portion is associated with a characteristic of the surface (Para. 0042: The method of the invention for a non-destructive, non-contacting and image forming examination of a sample by means of a heat flow thermography method where the examination consists of evaluating the presence of any gradients in heat flow velocity at respective depth distances from a surface of the sample comprises the following steps: (1) exciting the sample by applying heat pulses to the sample with a lock-infrequency equal to or greater than one fourth of the imaging frequency of the camera for exciting the sample, (2) capturing plural thermal image sequences of a thermal flow originating from the heat pulses [change/difference in the surface] by at least one infrared camera by capturing the plural image sequences during successive excitation periods of the heat pulses with the imaging frequency, (3) implementing relative time delays At between a starting point of imaging of the respective image sequences and a starting point of the periodic excitation, (4) combining all captured image sequences to a total image sequence in which all images are arranged in a correct time Sequence [single image, with multiple portions corresponding to different time periods of emission]).
Heissenstein fails to explicitly disclose a chemical tag. Connally teaches a chemical tag [0002] [0012-0014] In a broad form of the invention there is provided a fluorescence detection system comprising: a light source for generating a light emission to excite fluorescence [chemical tag] in a fluorescently labeled species in a sample, and a detector for detecting the fluorescence, wherein either decay of the light emission from the light source is such as to permit measurement of the fluorescence at a time at which the fluorescence is distinguishable from the autofluorescence or the detector is an on-chip amplified charge coupled device (CCD) for detecting the fluorescence, or both). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Heissenstein with the teaching of Connally for the purpose of detecting fluorescence within a sample for improved analysis of biological samples [0002].
With regards to claim 11, Connally discloses at least one characteristic of the detectable emission varies over the image capture time period [0009].
With regards to claim 12 Connally discloses the emissive species is a chemical and/or biological species [0010].
With regards to claim 13, Connally discloses the chemical tag comprises a plurality of emissive species [0136] [0142].
With regards to claim 14, Connally discloses the excitation component is configured to excite a plurality of emissive species [0136] [0142].
With regards to claim 15, Connally discloses at least two emissive species of the plurality of emissive species are chemical and/or biological species [0002].
With regards to claim 16, Connally discloses the excitation component comprises a source of electromagnetic radiation (Abstract).
With regards to claim 17, Heissenstein discloses the claimed invention according to claim 10, absent some degree of criticality the recitations that the source of electromagnetic radiation to excite the emissive species is configured to emit substantially white light.is considered only an obvious matter of design choice involving routine skill of the art. The examiner takes Official Notice that sources configured to emit white light is well known and conventional in the art.
Where the general conditions of a claim are disclosed, Heissenstein and Connalyy both teach a plurality of lights but fail to teach white light, it is not inventive to discover the optimum or workable sources by routine experimentation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Heissenstein to include white emitting sources, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to include white light for the purpose of differentiating a broad range of tags and applications needing white light for activation.
With regards to claim 18, Connally discloses the source of electromagnetic radiation comprises an LED, an OLED, a fluorescent light, and/or an incandescent bulb (Abstract).
With regards to claim 19, Connally discloses the source of electromagnetic radiation comprises a flash lamp [0004].
With regards to claim 20, Heissenstein discloses the claimed invention according to claim 10, absent some degree of criticality the recitations of an optical shutter, a light valve, an optical modulator, a dynamic refractory material, a rotating element that periodically blocks the electromagnetic radiation, and/or a moving mirror is considered only an obvious matter of design choice involving routine skill of the art. 
 Connally discloses the excitation component comprises an optical shutter, a light valve, an optical modulator, a dynamic refractory material, a rotating element that periodically blocks the electromagnetic radiation, and/or a moving mirror [0129]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Heissenstein to include the teaching such as that taught by Connally to perform any desired modes as needed to improve integration [0159] [0161].
With regards to claim 21, Connally discloses the excitation component is configured to excite the emissive species by electrical, mechanical, chemical, particle, or thermal stimulation [0008].
With regards to claim 22, Connally discloses the excitation component and image sensor are integrated in a single component (Figure 8).
With regards to claims 74 –76, see the rejection of claim 1.
With regards to claims 77 - 79, Heissenstein discloses the claimed invention according to claims 1, 10 and 74, absent some degree of criticality the recitations of a  rolling shutter is considered only an obvious matter of design choice involving routine skill of the art. 
 Connally discloses the rolling shutter [0140] [0159] [0161]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Heissenstein to include the teaching such as that taught by Connally to perform any desired modes as needed to improve integration [0140] [0159] [0161].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884